Lundberg Stratton, J.,
concurring in part.
{¶ 22} I concur in the judgment reached by the majority, but I do so for different reasons. I agree with the majority’s holding that an edge drop on the berm of a county or city road does not, in and of itself, constitute a nuisance within the meaning of R.C. 2744.02(B)(3). However, I respectfully disagree with the majority’s conclusion that circumstances may exist in which a defect in the berm arising after the design and completion of construction of a roadway, including a defect creating an edge drop between the pavement and the adjoining *350berm, would fall within the definition of “nuisance” as used in R.C. 2744.02(B)(3). Instead, I would hold that an edge drop cannot, as a matter of law, constitute a nuisance because it is not on the regularly travelled portion of the roadway.
{¶ 23} R.C. 2744.02(B)(3) provides that political subdivisions are liable for injury caused “by their failure to keep public roads, highways, [and] streets * * * within the political subdivisions open, in repair, and free from nuisance.” R.C. 723.01 provides that municipal corporations shall keep roadways “open, in repair, and free from nuisance.”
{¶ 24} In Manufacturer’s Natl. Bank of Detroit v. Erie Cty. Rd. Comm. (1992), 63 Ohio St.3d 318, 587 N.E.2d 819, this court held that in determining a political subdivision’s duty to keep a road free from nuisance, whether under R.C. 2744.02(B)(3) or 723.01, the pertinent question is “whether a condition exists within the political subdivision’s control that creates a danger for ordinary traffic on the regularly travelled portion of the road.” Id. at 322, 587 N.E.2d 819.
{¶ 25} In Manufacturer’s, we concluded that a permanent obstruction to visibility in a right of way, which renders the regularly travelled portion of the highway unsafe for usual and ordinary course of travel, can be a nuisance for which a political subdivision may be liable under R.C. 2744.02(B)(3). Id. at paragraph one of the syllabus. The court noted that the relevant focus is on the effect of the obstruction on highway safety, not the nature of the obstruction. Id. at 323, 587 N.E.2d 819. I would find that unlike the cornfield in Manufacturer’s that grew in the .right-of-way and blocked visibility for motorists who were travelling on a regularly traveled portion of the highway, the edge drop in this case is not a part of the roadway.
{¶ 26} The majority cites language from Manufacturer’s, turning to R.C. 4511.01(UU)(2), which defines “right-of-way” as including “the roadway, shoulders or berm, ditch, and slopes extending to the right-of-way limits under the control of the state or local authority.” Id. at 322, 587 N.E.2d 819. The majority goes on to cite the observation from Manufacturer’s that “[t]he roadway, the space immediately above the roadway, the shoulder, the berm, and the right-of-way are all under the control of the political subdivision,” which has a “duty to keep the areas within its control free from nuisance, i.e., conditions that directly jeopardize the safety of traffic on the highway.” (Emphasis added.) Id.
{¶ 27} I, however, agree with the dissent in Manufacturer’s, which points out that “[although not defined in R.C. Chapter 2744, the terms ‘highway’ and ‘street’ * * * are defined in R.C. 4511.01(BB) as ‘the entire width within the boundary lines of every way open to the use of the public as a thoroughfare for purposes of vehicular travel.’ ” Id. at 324, 587 N.E.2d 819 (Moyer, C.J., dissenting). The present case involves an edge drop, not a right-of-way. An edge drop exists off the regularly travelled portion of the roadway. It does not constitute a *351nuisance in the roadway. Because an edge drop does not create a danger for ordinary traffic on the regularly travelled portion of the road, the condition itself cannot constitute a nuisance as a matter of law.
{¶ 28} Moreover, I would cite with approval Valescu v. Cleveland Metroparks Sys. (1993), 90 Ohio App.3d 516, 630 N.E.2d 1. In Valescu, the Eighth District Court of Appeals considered a similar situation where the level of the pavement was six inches higher than the level of the shoulder of the road. Citing Manufacturer’s, the Valescu court held that reasonable minds could come to but one conclusion upon the evidence submitted: “The decision to leave the berm and the gravel at different levels and the failure to replace the worn chip and seal layer on the berm were not nuisances which rendered the regularly traveled portion of the road unsafe for the usual and ordinary course of travel. Sovereign immunity exists to prevent liability from attaching where the nuisance does not render the road unsafe for normal travel and the judgment of the political subdivision as to the condition of the road cannot be challenged as exercised with malicious purpose, in bad faith, or in a wanton or reckless manner. Because the condition of the road did not render it unsafe for normal travel, no evidence was presented to support the assertion that [the political subdivision] exercised its judgment with malicious purpose, in bad faith, or in a wanton or reckless manner.” Id., 90 Ohio App.3d at 521-522, 630 N.E.2d 1.
{¶ 29} Today, the majority places governments at all levels at risk for unknown liability through an extension of the law that is best left to the General Assembly. Accordingly, I concur in the judgment of the majority, but disagree with its analysis.